Citation Nr: 1400221	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-13 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right hand disorder to include laceration repair residuals.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1981 to July 1985, and from September 1986 to July 1987.  

This matter came before the Board of Veteran's Appeals (Board) on appeal from a September 2009 decision of the Philadelphia, Pennsylvania, Regional Office (RO) which, in pertinent part, denied compensation under the provisions of 38 U.S.C.A § 1151 for a right hand disorder.  In May 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript of the hearing was prepared and incorporated into the record.  

The Board has reframed the issue of compensation under the provisions of 38 U.S.C.A. § 1151 for a right hand disorder to include compensation under the provisions of 38 U.S.C.A. § 1151 for a right hand disorder to include laceration repair residuals.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  The Veteran sustained a right dorsal hand laceration when a glass light fixture shattered while he was changing a light bulb on January 25, 2009.  

2.  The Veteran was changing the light bulb upon the request of supervising staff members while participating in a VA Compensated Work Therapy/Transistional Residence (CWT/TR) program.  

3.  The January 25, 2009 trauma resulted in right hand laceration repair residuals including long finger extensor tendon laceration residuals.  

4.  Such additional disability was not the result of the Veteran's willful misconduct.  
CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, right dorsal hand laceration repair residuals including long finger extensor tendon laceration residuals were incurred during participation in a VA CWT/TR program.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.361 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board grants compensation for  right dorsal hand laceration repair residuals including long finger extensor tendon laceration residuals; therefore, no further discussion of VA's duties to notify and to assist is necessary.  

38 U.S.C.A. § 1151 Compensation

The Veteran asserts that compensation under the provisions of 38 U.S.C.A. § 1151 for right hand laceration residuals as the claimed injury was incurred when he was changing a light bulb as directed by a VA CWT/TR staff member and a glass lamp fixture fell, shattered, and lacerated his right hand.  

Compensation under the provisions of 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability is a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct; (2) was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA either by a VA employee or in a VA facility; and (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

The Veteran's claim for compensation was received in January 2009.  In adjudicating claims received on or after October 1, 1997, it is necessary to make several factual determinations as set forth in 38 C.F.R. § 3.361.  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  Claims based on additional disability due to CWT must meet the certain causation requirements.  

To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability or death, it must be shown that the veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the disability or death.  The veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C.A. Chapter 31 or as part of a CWT program under 38 U.S.C.A. § 1718.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.  38 C.F.R. § 3.361(d)(3).  


VA emergency room treatment records dated January 25, 2009 state that the Veteran sustained a right dorsal hand laceration while changing a light bulb when he was struck by a shattered glass light fixture.  He was noted to be participating in a CWT program at the time.  The Veteran's laceration was cleaned and sutured.  

A March 2010 VA record clarifies that the Veteran had been requested by his supervising staff member to change the light bulb as part of his CWT/TR duties when the January 2009 trauma occurred.  Participation in household chores was specifically noted to be part of the CWT/TR program.  

The report of an October 2012 VA examination conveys that the Veteran complained of recurrent right hand pain.  He presented a history of a right hand laceration encompassing the long finger extensor tendon sustained while participating in a CWT program in 2009, a right dorsal wrist ganglion cyst diagnosed in 2011, and a subsequent surgical excision of the ganglion cyst.  Diagnoses of "contusion and laceration, dorsum of right hand" and "ganglion cyst, right wrist" were advanced.  

The Veteran sustained additional right hand disability which was proximately caused by his participation in an essential activity or function of his CWT/TR program.  Such additional disability was not the result of the Veteran's willful misconduct.  Therefore, compensation under the provisions of 38 U.S.C.A. § 1151 

for right dorsal hand laceration repair residuals including long finger extensor tendon laceration residuals is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that the Veteran developed a right ganglion cyst in 2011.  The Veteran does not allege and the record does not support a finding that such disability is related to the January 2009 right dorsal hand laceration residuals.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for right dorsal hand laceration repair residuals including long finger extensor tendon laceration residuals is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


